Citation Nr: 1819297	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-15 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for limitation of left knee flexion prior to October 14, 2014. 

2. Entitlement to an initial evaluation in excess of 20 percent of limitation of left knee extension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to November 1983. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2011. A transcript of that hearing has been associated with the claims file. The VLJ who presided over the hearing has since left the Board. Therefore, the Board offered the Veteran the opportunity for another hearing before a VLJ who would issue the decision with respect to his appeal, but he declined that opportunity in an April 2016 statement. 

In a rating decision in April 2010, the RO increased the rating for limitation of extension of the left knee to 20 percent. In a rating decision in November 2010, the RO assigned a separate 10 percent rating for limitation of flexion of the left knee. In a rating decision in January 2013, the RO assigned a separate 10 percent rating for instability of the left knee. 

This case was previously before the Board in April 2012, September 2014, and May 2016. In the September 2014 decision, the Board denied increased initial evaluation for the Veteran's right knee, remanded increased initial evaluation for his left knee, and remanded a total disability evaluation based on individual unemployability (TDIU). While on remand, the Agency of Original Jurisdiction (AOJ) granted TDIU in a February 2015 rating decision. When the case returned in May 2016, the Board denied an initial rating in excess of 20 percent for limitation of left knee extension; denied an initial rating in excess of 10 percent for limitation of left knee flexion prior to October 14, 2104; denied an initial rating in excess of 30 percent for limitation of left knee flexion effective October 14, 2014; and granted an increased rating from 10 percent to 20 percent for left knee instability. \

The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court). In a February 2017 Order, the Court vacated the portion of the May 2016 Board decision denying an initial evaluation in excess of 20 percent for limitation of left knee extension and an initial evaluation in excess of 10 percent for limitation of left knee flexion prior to October 14, 2014, and remanded those matters to the Board for development consistent with the parties' January 2017 Joint Motion for Remand (Joint Motion). In the Joint Motion, the Veteran explicitly abandoned his appeal as to an initial evaluation in excess of 30 percent for left knee limitation of flexion effective October 14, 2014, and an initial evaluation in excess of 20 percent for left knee instability, and the Court's order dismissed those issues. Thus, the issues remaining on appeal are as listed above.

This matter was remanded by the Board in May 2017 for further development and has since been returned to the Board for appellate review.


FINDINGS OF FACT

1. Prior to October 14, 2014, the Veteran's left knee was manifested by limitation of flexion, at worst, to 40 degrees. 

2. The Veteran's left knee extension has been limited to no worse than 17 degrees throughout the period on appeal. 


CONCLUSIONS OF LAW

1. Prior to October 14, 2014, the criteria for a disability rating higher than 10 percent for the Veteran's left knee flexion have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017). 

2. The criteria for a disability rating higher than 20 percent for the Veteran's left knee extension have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

The Veteran was also afforded VA examinations in September 2008, March 2010, October 2010, April 2012, October 2014, July 2016, and October 2017. The Board finds that the VA examinations in this case are adequate, as they are predicated on physical examination and fully address the rating criteria that are relevant to rating the disability in this case. These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a) (2017). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court interpreted 38 C.F.R. § 4.59 to require expansive range of motion testing. In this case, however, even assuming such was not accomplished, as retroactive range of motion testing cannot be performed, the September 2008, March 2010, October 2010, April 2012, October 2014, and July 2016 VA examinations are still adequate, as Correia stated that its decision should "be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at *8 n.7. 

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999). In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126. When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2017). VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The intent of the Rating Schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

The Board is also required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code (DC) 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees. Under DC 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. Full range of motion of the knee is from zero degrees to 140 degrees in extension and flexion. See 38 C.F.R. § 4.71, Plate II (2017).

Separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint. VAOPGCPREC 09-04.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above. They include Diagnostic Code 5256 for ankylosis of the knee; DC 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint; DC 5259 for symptomatic removal of the semilunar knee cartilage; DC 5262 for impairment of the tibia and fibula; and DC 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

In September 2008 private treatment records the Veteran reported bilateral knee pain. The Veteran stated that he has experienced this pain since active duty with the pain becoming extremely severe in the prior six weeks, particularly in the left knee. The Veteran denied swelling. Upon examination, the September 2008 private treatment provider found tenderness, worse on the left than the right. He further observed the Veteran with good active extension, full range of motion, excellent stability, no effusion, and no joint line tenderness. The private provider found the Veteran's x-rays showed significant calcific densities to the patella, but otherwise revealed no bony abnormalities. The private provider's impression was that the Veteran had bilateral, left greater than right, acute chronic tendinitis. 

On the September 2008 VA examination the Veteran reported that he experienced bilateral knee pain every day. He stated that on average his left knee pain is 9 out of 10 on intensity. The Veteran denied locking, but stated that he occasionally experienced instability and swelling. He stated that he does not experience flare-ups, but aggravating factors were weather changes and prolonged standing. The Veteran did not use assistive devices for ambulation. The examiner noted that the Veteran had never had any surgery or injections on his knees. On examination, the examiner noted that the Veteran had full extension to zero degrees bilaterally and flexion to 125 degrees bilaterally. The examiner found the Veteran to experience pain throughout the entire range of motion in each knee, which was more severe at the end of the range. The examiner further found that the Veteran's range of motion was not additionally limited following repetitive use. The examiner observed that there was no significant joint warmth, swelling, redness, or crepitus in the knees. The examiner noted that the Veteran had diffuse peripatellar tenderness on palpation, but otherwise the Veteran's knees were without significant ligamentous abnormality as there was no significant laxity with varus or valgus stressing of the knee. Also, the examiner noted that the Veteran had normal anterior drawer test, posterior drawer test, McMurray test and Lachman test of each knee. The examiner noted that the Veteran's x-ray showed bilateral suprapatellar effusion and diagnosed the Veteran with degenerative joint disease (DJD) of the knees.

In a September 2008 VA treatment record the Veteran presented for follow-up for recent knee joint pains. On examination the medical provider found no effusion and no joint line tenderness except for tenderness of patellar space in the left knee. The medical provider observed that the passive range of motion in the bilateral knee was in a normal range. 

In a November 2008 VA treatment record the Veteran complained of knee pain of an 8 out of 10 in intensity with difficulty during walking. The Veteran stated that the pain was worse in the left knee and he wore knee braces. The medical provider observed that the range of motion in the knee was within normal limits.

In a December 2008 VA treatment record the Veteran complained of knee pain. The medical provider noted that the Veteran has knee tenderness bilaterally over ligaments and patellae and a slight restricted range of motion. 

In a January 2009 VA treatment record the Veteran complained of knee pain with pain greater in the left knee than the right. The Veteran reported that his left knee gave out and there was swelling in the left knee. On physical examination Dr. H.M. found that the Veteran had a guarded gait, no effusion, left knee flexion to 90 degrees, full extension bilaterally, ligaments intact, and tender anterior joints.

In February 2009 VA treatment by Dr. H.M., the Veteran complained of knee pain greater in the left knee than the right. Dr. H.M. observed that the Veteran had a limp and the knees were tender. 

The February 2009 VA magnetic resonance imaging (MRI) showed left knee chondromalacia patellae with minimal left knee effusion. 

In March 2009 the Veteran was treated with bilateral knee injections by Dr. H.M. Dr. H.M. observed that the skin was within normal limits and there was no effusion.  

In a May 2009 VA treatment record the Veteran complained of bilateral knee pain with the pain in the left worse than the right. Dr. H.M. diagnosed DJD. 

On the May 2009 substantive appeal the Veteran asserted that the September 2008 VA examination was inadequate. The Veteran also asserted that he has been re-examined by Dr. H.M. at the VA and private provider Dr. R.E.C. He stated that the opinions from Dr. H.M. and Dr. R.E.C. show that his condition has worsened. The Veteran asserted that a higher rating was warranted. 

The November 2009 VA treatment record documents the Veteran's left knee arthroscopy.

In a December 2009 private treatment letter, Dr. R.E.C. noted that the Veteran has "huge effusion" in the left knee.

On a January 2010 Social Security Administration (SSA) medical record the Veteran complained of pain, swelling, and weakness in the left knee. The Veteran stated that he has had chronic pain in the left knee for the past five years. The medical provider found that aggravating factors included walking and squatting. The provider noted that the Veteran had an antalegic gait, decreased stance time on the left, and a slow gait. Upon examination the medical provider found severe tenderness in the left knee. The medical provider assessed that the Veteran had decreased range of motion, decreased strength, difficulty walking, and decreased activities. The medical provider found that the Veteran's left knee range of motion was from 12 to 70 degrees. 

On a February 2010 (SSA medical record, the Veteran reported that his knee was swollen and that exercises made his knee hurt more. 

In a March 2010 private treatment record the Veteran was treated for a follow-up to surgery on the left knee. The medical provider noted that the Veteran should consider a knee replacement if there is no improvement. 

On the March 2010 VA examination the Veteran stated that he has bilateral knee pain every day that lasts throughout the day. He stated that on average the pain is a 10 out of 10 in intensity. The Veteran stated that he experienced swelling, locking, and instability. The Veteran indicated that he was not currently employed and that his knees would prevent him from working because of his inability to stand and walk for long periods of time. The Veteran stated that he used bilateral knee braces and a cane to aid in ambulation. The Veteran denied experiencing flare-ups. The examiner observed that the Veteran had bilateral knee swelling which was more profound in the left knee and he had a very large effusion in the left knee. The Veteran's left knee extension was to 17 degrees with flexion to 90 degrees with severe pain throughout. The examiner found that he Veteran had a large amount of swelling in the left knee. The Veteran was able to repetitively move the knees, although very slowly, without change in his range of motion or level of pain following repetitive use on examination. The examiner found no crepitus in the knees. The Veteran's anterior drawer test, posterior drawer test, McMurrays' test and Lachman's test in each knee were normal with a stable varus and valgus stressing. Finally, the examiner observed that the Veteran had significant involuntary guarding in the left knee and diffuse tenderness to palpation due to swelling. The examiner advised the Veteran to seek follow-up treatment because the examiner believed that the Veteran's swelling indicated that he may have other abnormalities of the knee outside of DJD. 

In a May 2010 VA x-ray the medical provider noted that the Veteran had small left knee effusion. 

On the October 2010 VA examination, the Veteran reported that he has constant knee pain that was a 10 out of 10 in intensity with no particular exacerbating or relieving factors. The Veteran reported locking, swelling, and instability of the left knee. The Veteran reported that he underwent arthroscopic debridement of the left knee in 2009 and 2010. The Veteran reported that he has difficulty with activities of daily living, he cannot kneel, and has difficulty showering, putting on socks and shoes, and going up stairs. Because he is in constant pain, the Veteran denied any flare-ups. The examiner observed the Veteran's range of motion of the left knee was from 10 degrees short of full extension to 40 degrees of flexion with pain throughout and with no decrement due to pain or fatigue following repetitive motion. The examiner observed diffuse tenderness to palpation and swelling of the knee as well as moderate effusion. Further, the varus and valgus stressing were normal for laxity, but painful. The examiner noted that testing for anterior ligamentous laxity, crepitus, and McMurray's test could not be performed due to lack of tolerance and severe guarding. Finally, the passive flexion in the bilateral knees was to 80 degrees when the Veteran sat up. 

An April 2011 VA MRI noted that the Veteran experienced tenderness on palpation along the left knee joint with weakness. 

At the May 2011 Board hearing the Veteran testified that at the October 2010 VA examination he was not able to lift his knee or stand on the knee without tremendous pain. The Veteran stated that when the examiner began to manipulate the knee he was guarding himself because the knee was very painful and tender. The Veteran also stated that he experienced instability in the left knee. 

On the April 2012 VA examination the Veteran reported that he tried to do physical therapy, but it was too painful. The Veteran stated that he cannot go up and down stairs, he walks slow, and has a lot of pain and occasional sharp pain (especially on standing). The Veteran stated that he experienced flare-ups of the left knee. The examiner diagnosed unspecified internal derangement. The examiner observed the Veteran's left knee flexion end at 90 degrees and the objective evidence of painful motion began at 80 degrees. The left knee extension ends at zero degrees with objective of painful motion beginning at zero degrees. After repetitive use testing, the Veteran's left knee flexion ends at 80 degrees and extension at zero degrees. The examiner noted functional loss because of less movement than normal, weakened movement, excess fatigability, incoordination with impaired ability to execute skilled movements smoothly, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing. The examiner noted that the Veteran had reduced muscle strength on flexion and extension. The examiner was unable to test instability. The examiner noted that the Veteran does not have any meniscal conditions or surgical procedures for a meniscal condition. The examiner also noted that the Veteran has not had a meniscectomy. The examiner did find that the Veteran did have arthroscopic surgery of the left knee in 2009 and has residual signs of weakness from the surgery. The examiner found that the Veteran has scars but they are not painful, unstable, or have the total area greater than 39 square centimeters. The examination noted that the Veteran uses braces and a cane to assist with walking. 

In a May 2012 statement in support of claim the Veteran stated that he has had pain and trouble walking since his November 2009 left knee surgery. The Veteran stated that he is unable to walk normally and walks with a cane. 

In a June 2013 statement in support of claim the Veteran stated that his left knee has been unstable since surgery in November 2009. 

On the October 2014 VA examination the Veteran reported that he has a long history of bilateral knee pain with the pain in the left knee greater than the right knee. He stated that there was a constant aching pain in the left knee that was an 8 out of 10 in intensity, which increased to 10 out of 10 in intensity when he was walking up or down stairs. There was also an increase in left knee pain when the knee was exposed to cold and when driving. The Veteran stated that since his left knee surgeries in 2009 and 2010 he has had no improvement to the left knee functionality or pain. The Veteran also reported that he experienced flare-ups that ached and throbbed "like a lightning bolt through my knee." He stated that the flare-ups occurred three or more times a day. On examination, the examiner found the Veteran's left knee range of motion to be flexion to 90 degrees with objective evidence of painful motion at 20 degrees. Left knee extension ended at five degrees with no objective evidence of painful motion. The Veteran was able to perform repetitive-use testing. The right knee post-test flexion ended at 15 degrees and post-test extension ended at zero degrees. The left knee post-test flexion ended at ten degrees with extension ending at five degrees. The examiner found that the Veteran had addition limitation in range of motion following repetitive-use testing. 

The October 2014 examiner also found that the Veteran had functional loss or impairment of the knees. The examiner indicated that that the contributing factors of disability were less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, and disturbance of locomotion. The Veteran was also noted to have tenderness of pain to palpation of both knees. The examiner also found the Veteran to have reduced muscle strength in the left knee. The examiner was unable to test the Veteran for anterior and posterior instability. However, the Veteran's medial-lateral instability was normal bilaterally. Further, as a result of left knee surgeries in 2009 and 2010, the examiner described the Veteran's residuals as atrophy and weakness of the left quadriceps. The Veteran had scars related to treatment of the left knee, but the scar was not painful, unstable, or greater than 39 square centimeters. The examiner remarked that additional examination on the knee could not be performed because the Veteran was having a flare-up and expressed pain when manipulation of the knees was attempted. The examiner noted that although the Veteran expressed pain and would not flex or extend his knees during the examination, the examiner observed him sitting with his knees flexed at 90 degrees. Also, the examiner opined that the Veteran's flare-up during the examination would explain the decrease in range of motion. Then the examiner stated that there would be additional limitation of motion during flare-ups or with repeated use over time but that additional limitation cannot be determined without resorting to mere speculation. 

On the July 2016 VA examination the Veteran stated that his left knee condition has worsened over the past several years. The Veteran asserted that he has marked impairment of the range of motion in his left knee. He further stated that he experienced left knee pain that was an 8 out of 10 in intensity on a daily basis with flare-ups increasing the pain to a 10 out of 10 in intensity. The Veteran reported that he has extreme pain and difficulty with ascending and descending stairs. He stated that his knee locks up and gives way. The examiner observed that the Veteran's left knee range of motion was flexion to 65 degrees and extension to zero degrees. The examiner found that the Veteran's range of motion contributed to functional loss of the left knee because he was unable to fully flex the knee. The examiner noted pain in flexion with localized tenderness or pain on palpation of the joint in left knee. The examiner found no crepitus. In regards to repetitive-use testing, pain was found to cause functional loss in the left knee with post-test range of motion as flexion to 55 degrees and extension to zero degrees. The examination was conducted during a flare-up of both knees. The left knee range of motion during the flare-up was flexion at zero to 55 degrees and extension 55 to zero degrees. The examiner noted that pain caused functional loss during the flare-up. The examiner found that the left knee had a reduction in muscle strength, but no muscle atrophy. The examiner observed no ankylosis or joint instability in the left knee. The Veteran's left knee had knee surgery in 2009 and 2010 resulted in residuals of knee pain and stiffness. The examiner also noted the Veteran's scar was not painful, was stable, and not greater than 39 square centimeters. The examiner remarked that the repetitive motion was conducted with a decrease in the range of motion. The examiner opined that is more likely than not that the Veteran would at least have a ten degree change in left knee flexion with a significant flare-up or when the knees are used repeatedly over a period of time. 

On the October 2017 VA examination the Veteran reported flare-ups of the left knee. The flare-ups manifested as swelling, occurred one to two times a week for one day, and were moderate in severity. The Veteran reported functional loss that resulted in him being unable to squat, walk for prolonged periods of time, and having pain while sitting. The Veteran also reported continued locking, joint pain, and intermittent swelling. The examiner measured the Veteran's left knee flexion as to 60 degrees, and extension was to zero degrees. The range of motion in the left knee did not contribute to the Veteran's functional loss. Pain in the left knee was noted on examination and caused functional loss. There was evidence of pain in left knee flexion, on palpation of the associated joint, and in weight bearing. There was no evidence of crepitus in the left knee. The Veteran was unable to perform repetitive use testing because of his fear of pain. The examination was not conducted during a flare-up, and the examiner was unable to assess the factors that cause functional loss during a flare-up. The examiner found that swelling and the interference with sitting are additional contributing factors of the Veteran's left knee disability. The left knee had a reduction in muscle strength in flexion and extension, which was attributed to the Veteran's left knee disorder. The examiner found no muscle atrophy or ankylosis. The examiner noted that the Veteran had a meniscus condition in the left knee with frequent episodes of joint "locking," pain, and effusion. The examiner found that the Veteran does not have functional impairment such that no effective functions remain other than that which would be equally served by an amputation with prosthesis. The examiner also observed objective evidence of pain on passive range of motion testing and when used in non-weight bearing.

In a November 2017 lay statement, the Veteran's wife stated that since she has known the Veteran, she has watched him walk and fall as a result of the instability and pain in his knees.

In a November 2017 lay statement the Veteran's friend, P.H., stated that she has observed the Veteran limp because of his back and knee pain. 

Left Knee Flexion Prior to October 14, 2104

Upon review of the evidence, the Board finds that the evidence does not support an increased rating higher than 10 percent for the Veteran's left knee flexion. The Board finds that prior to October 14, 2014, the Veteran's left knee range of motion was never limited to 30 degrees, which is required for a 20 percent rating based on limitation of flexion. Here, the relevant evidence demonstrates that the Veteran's flexion was limited to no worse than 40 degrees, as noted in the October 2010 VA examination. As such, a higher rating under DC 5260 is simply not warranted for this time period. After reviewing the entirety of the record, the Board finds that the Veteran's demonstrated limited range of motion in flexion of the left knee warrants a continuation of the 10 percent rating, and no higher, prior to October 14, 2014. 

Left Knee Extension 

Upon review of the evidence, the Board finds that the evidence does not support an increased rating higher than 20 percent for the Veteran's left knee extension. The Board finds that the Veteran's left knee range of motion was never limited to 20 degrees, which is required for a 30 percent rating based on limitation of extension. Here the relevant evidence demonstrations that, throughout the appeal period, the Veteran's extension was limited to no worse than 17 degrees on the March 2010 VA examination. This is so even during periods of flare-up, as were measured on multiple VA examinations. As such, a higher rating under DC 5261 is not warranted at any time during the period on appeal. After reviewing the entirety of the record, the Board finds that the Veteran's demonstrated limited range of motion in extension warrants a continuation of the 20 percent rating, but no higher. 

In considering whether a separate rating under DC 5258 is warranted during this time period, it must be noted that the evidence shows that the Veteran complained of swelling and locking in the March 2010, October 2010, July 2016 and October 2017 VA examinations. The September 2008 VA examination, February 2009 VA MRI, December 2009 private treatment record, March 2010 VA examination, May 2010 VA x-ray, October 2010 VA examination, and October 2017 VA examination found left knee joint effusion. And the October 2017 VA examiner also noted that the Veteran had a meniscus condition. A rating under DC 5258, which provides for a 20 percent evaluation, encompasses locking and effusion, which does not overlap with the 20 percent rating which has been assigned during the time period on the basis of limitation of motion of the left knee. Thus, the Board finds that a separate rating for locking and effusion under DC 5258 is warranted. In so finding, the Board notes that assigning a rating for limitation of motion under DC 5261 separate from the 20 percent rating under DC 5258 does not violate the anti-pyramiding rule of evaluating disabilities. See 38 C.F.R. § 4.14 (2017); Estaban v. Brown, 6 Vet. App. 259, 262 (1994). This is because symptomatology and manifestations are not duplicative or overlapping. The 20 percent rating under DC 5261 addresses the Veteran's pain on motion and limitation of flexion of the left knee; the symptoms of locking and effusion represent a separate symptomatology that are properly rated separately under DC 5258. See Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017).

The Board also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, as the Veteran's assigned ratings for his left knee disability explicitly take into consideration his pain on motion, as discussed above, further increased ratings due to pain would be impermissible pyramiding. 

In summation, the Board finds the Veteran's left knee extension does not warrant a rating in excess of 20 percent. The Board also finds that a separate rating is warranted for cartilage dislocated with frequent episodes of "locking" and effusion in the joint.


ORDER

An initial rating higher than 10 percent for limitation of flexion of the left knee prior to October 14, 2014 is denied. 

An initial rating higher than 20 percent for limitation of extension of the left knee is denied. 

Entitlement to a separate disability rating for left knee locking and effusion is granted. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


